DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/12/22 have been fully considered but they are not persuasive.
Regarding the argument that the routing guides are distinct physical components that are separate from the tray guides in Cooke so the guides are not a part of the rails:  There is nothing in the claim that precludes the tray guides from being considered a part of the first rail.  When the rail structure is considered the general three-sided frame shown in Fig. 6, Cooke teaches the first and second rails (56) include an open loop (52) configured to route a cable at a front end of the fiber enclosure (10) (P0052) (this structure is considered to be a part of the rails, see Fig. 6). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Cooke et al (US 2010/0322582 A1).  Cooke teaches a fiber enclosure (10, Figs. 1-28) comprising:
a chassis (12) configured to house a plurality of cassettes (22);
a first tray guide (one 58) secured to the chassis (12) (P0053), the first tray guide (58) including a plurality of first detents (at least three 74s) (P0055);
a second tray guide (other 58) secured to the chassis (12) (P0053), the second tray guide (58) including a plurality of second detents (at least three 74s) (P0055);
a cassette tray (20) configured to move between the first tray guide (58) and the second tray guide (58) (P0053), the cassette tray (20) comprising:
a first rail (one 56) configured to move within the first tray guide (20) (P0053), the first rail (56) including a first stopping member (76) configured to engage with the plurality of first detents (74) included in the first tray guide (58) (P0055);
a second rail (other 56) configured to move within the second tray guide (58), the second rail (56) including a second stopping member (76) configured to engage with the plurality of second detents (74) included in the second tray guide (58) (P0055);
a tray base (not labeled, the bottom portion of 20 shown in Fig. 6);
a third rail (30) attached to the tray base (see Fig. 4) between the first rail (56) and the second rail (56) (P0049);
wherein the first and second rails (56) includes a unification clip slot (between 80 and 81) configured to receive a unification clip (86) (P0056);
wherein the first and second rails (56) include an open loop (52) configured to route a cable at a front end of the fiber enclosure (10) (P0052) (this structure is considered to be a part of the rails, see Fig. 6);
wherein the first and second stopping members (74) are a flexible metal spring (72) (P0055);
further comprising: at least three layers of the first tray guide (58) stacked on top of each other; and at least three layers of the second tray guide (58) stacked on top of each other (see Fig. 8);
wherein: the first and second rails (56) each further comprising a first/second rear post stop (76) configured to prevent a cassette (22) installed into the cassette tray (20) using the first/second rail (56) from further moving past the first/second rear post stop (76) (P0055); and
wherein: the first rail (56) further comprising a first front post stop (38) (the 38s on the far sides of the tray are considered part of the rails) configured to interact with a front post of a cassette (22) to assist seat the cassette (22) into the cassette tray (20) using the first rail (56); and the second rail (56) further comprising a second front post stop (also 38) configured to interact with a front post of a cassette (22) to assist seat a cassette (22) into the cassette tray (20) using the second rail (56) (P0050).
Cooke does not state the third rail is configured to be removably attached to the tray base, but it has been held that it would have been obvious to a person of ordinary skill in the art to make a component removable (In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961)).  Further, applicant states the third (center) rail may be also integrally formed with the guide (P0072).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to try having the third rail removable or integral, since it has been held that “it is obvious to try - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success” is a rationale for arriving at a conclusion of obviousness.  In re KSR International Co. v. Teleflex Inc.  The court precedent that a component may be made separable identifies the claimed solution and one of ordinary skill in the art would expect a removable third rail to succeed in Cooke since removing any of the rails 30 would not destroy the cassette tray.  Finally, one of ordinary skill in the art would recognize advantages of removing any of the rails in Cooke, including different configurations and cleaning.


Claims 5, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cooke as applied to claim 1 above, and further in view of Chapa Ramirez et al (US 2012/0288248 A1).
Cooke teaches the fiber enclosure previously discussed.
Cooke does not teach expressly a slack management plate configured to manage slack in a cable installed into the fiber enclosure, the slack management plate configured to be removably attached to a rear of the chassis by at least one spring-loaded fastener and the slack management plate includes at least one fastener configured to removably secure the slack management plate to be substantially level relative to the chassis.
Chapa Ramirez teaches a high density fiber enclosure system (Figs. 1-4) comprising:
a chassis (12) including a bottom (bottom of 12, see Fig. 2A), a cover (24), a right side wall (56(1)), and a left side wall (56(2)); and
a slack management plate (30) configured to be mounted to the chassis (12);
wherein the slack management plate (30) is configured to manage slack in a cable installed into the high density fiber enclosure system (P0032);
wherein the slack management plate (30) is further configured to be removably attached to a rear of the chassis (12) (P0031) and includes at least one fastener (34) configured to removably secure the slack management plate (30) to be substantially level relative to the chassis (12) (PO0032-0033, 0037-0039; Figs. 4A-D);
further comprising: a first side wall (34(1)) configured to be attached to a first side wall (56(1) of the chassis (12) by a first support pin (54); and a second side wall (34(2)) configured to be attached to a second side wall (56(2)) of the chassis (12) by a second support pin (54) (P0033, 0037);
wherein the slack management plate (30) is configured to be removably attached by at least one spring-loaded fastener (54) (P0033, 0037); and
further comprising: a divider (section between 48(1) and 48(2), see Fig. 2A) disposed perpendicular to a plane of the slack management plate (30) (see Fig. 2A, the section that houses 48(3) extends widthwise to the length of the plate).
Cooke and Chapa Ramirez are analogous art because they are from the same field of endeavor, fiber enclosures.
At the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the enclosure taught by Cooke to include the slack management plate and divider as taught by Chapa Ramirez.
The motivation for doing so would have been to provide strain relief for fiber optic cables in the enclosure (Chapa Ramirez, P0032-0033).
Concerning claim 9, Chapa Ramirez teaches the system previously discussed, but does not state that the side walls plate are rotatably attached the side walls of the chassis. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to try some level or rotation when removing the slack management plate from the chassis resulting in a rotatable attachment, since it has been held that “it is obvious to try - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success” is a rationale for arriving at a conclusion of obviousness. In re KSR International Co. v. Teleflex Inc. Looking at the side walls of the plate, when a user removes the plate some type of rotational movement will take place as the side walls of the plate are removed from the chassis to a person of ordinary skill in the art resulting in a predictable solution that would succeed in the removal of the plate.

Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
These claims would be allowable over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the latter, either alone or in combination, does not disclose nor render obvious the claimed chassis, first and second tray guides and cassette tray in combination with a slack management plate and divider wherein a plurality of openings on sides of the divider for removably attaching the divider at different locations on the plate,
in combination with the rest of the claimed limitations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LEPISTO whose telephone number is (571)272-1946.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN A LEPISTO/Primary Examiner, Art Unit 2883